DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 21-39, drawn to a surgical instrument, classified in A61M 37/0092.
II. Claim 40, drawn to a method of cooling an ultrasonic blade of a surgical instrument, classified in A61B 17/320068.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process. For example, the product as claimed can be used to introduce therapeutic fluids.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
The species of Figures 1-6, wherein the liquid dispensing feature is positioned within an opening in the ultrasonic blade
The species of Figures 7-11B, wherein the liquid dispensing feature fully encompasses the ultrasonic blade when in the distal position
The species of Figures 12-14, wherein the liquid dispensing feature comprises a pair of cooling jet openings located near the distal opening
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, each species possesses a different type of liquid dispensing feature. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Eric Volz on 5 July 2022 a provisional election was made without traverse to prosecute the invention of Group I Species B, claims 21-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 40 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 39 is objected to because of the following informalities:
In line 2 of claim 39, “at activation feature” should read “an activation feature”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 5,941,887).
Regarding claim 21, Steen discloses a surgical instrument, comprising:(a) an acoustic waveguide (fig. 6, element 21); (b) an ultrasonic blade 20 in acoustic communication with the acoustic waveguide and longitudinally extending from a proximal blade portion to a distal blade portion; and (c) a liquid dispensing feature 36 positioned adjacent to the ultrasonic blade and configured to transition from a distal position to a proximal position, wherein the liquid dispensing feature in the distal position longitudinally receives the proximal blade portion and at least a portion of the distal blade portion such that the liquid dispensing feature at least substantially encompasses the ultrasonic blade therein, wherein the liquid dispensing feature in the proximal position exposes the distal blade portion and at least a portion of the proximal blade portion such that the ultrasonic blade distally projects relative to the liquid dispensing feature (see figs. 8-9), and wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade (col. 2, ll. 54-58).
Regarding claim 22, the ultrasonic blade (fig. 6, element 20) defines a longitudinal axis, and wherein the liquid dispensing feature 36 is configured to translate parallel to the longitudinal axis as the liquid dispensing feature transitions from the distal position toward the proximal position (see figs. 8-9).
Regarding claim 23, the ultrasonic blade (fig. 6, element 20) is configured to be received in a hollow interior 36 defined by the liquid dispensing feature when the liquid dispensing feature is in the distal position (fig. 8).
Regarding claim 24, the liquid dispensing feature is resiliently biased toward the distal position (col. 3, ll. 16-20).
Regarding claim 25, the ultrasonic blade (fig. 6, element 20) has a sharp edge 39 extending from the proximal blade portion to the distal blade portion. Examiner notes that the proximal blade portion can include the majority of the ultrasonic blade 20, including the proximal portion of element 39.
Regarding claim 26, the liquid dispensing feature (fig. 6, element 36) in the distal position longitudinally receives the proximal blade portion and the distal blade portion such that the liquid dispensing feature fully encompasses the ultrasonic blade therein (fig. 8).
Regarding claim 27, the ultrasonic blade (fig. 6, element 20) longitudinally extends along an axis, and wherein the liquid dispensing feature 36 surrounds the axis and at least a portion of the ultrasonic blade (fig. 8).
Regarding claim 28, the ultrasonic blade is received in a hollow interior (fig. 6, element 36) defined by the liquid dispensing feature (fig. 8).
Regarding claim 29, the liquid dispensing feature is configured to deliver the flow of cooling liquid to the hollow interior (fig. 8).
Regarding claim 30, the liquid dispensing feature further defines a distal opening (fig. 6, element 45) in fluid communication with the hollow interior 36, and wherein the liquid dispensing feature is further configured to expel at least a portion of the flow of cooling liquid through the distal opening (col. 3, ll. 25-33).
Regarding claim 31, the ultrasonic blade is configured to move relative to the liquid dispensing feature within the distal opening (see figs. 8-9).
Regarding claim 32, the liquid dispensing feature is configured to deliver the flow of cooling liquid to the ultrasonic blade as the ultrasonic blade transitions from the proximal position toward the distal position (see figs. 8-9). Examiner notes that the device Steen is fully capable of maintaining fluid flow regardless of the longitudinal position of the ultrasonic blade.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 6,379,371) in view of Steen.
Regarding claim 33, Novak discloses a surgical instrument comprising:(a) an acoustic waveguide (fig. 2, element 14); (b) an ultrasonic blade 12 longitudinally extending and in acoustic communication with the acoustic waveguide, wherein the ultrasonic blade includes a transverse opening (fig. 3, element 56) and an edge 46, wherein the edge has a substantially flat surface (examiner notes that the blade of Novak is similar in shape to applicant’s blade); and (c) a liquid dispensing feature 52 positioned adjacent to the ultrasonic blade, wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade.
Novak discloses the invention essentially as claimed except wherein the liquid dispensing feature is configured to translate distally over the ultrasonic blade. Steen teaches a liquid dispensing feature that can be substituted for the liquid dispensing feature in Novak. Specifically, Steen teaches a liquid dispensing sleeve (fig. 6, element 10), in order protect tissue from being inadvertently injured by the exposed tip (col. 2, ll. 61-63). Novak discloses the function of its liquid dispensing feature 52 is to provide a coolant (col. 5, ll. 25-33). Similarly, Steen shows that the function of the substituted element (i.e., the sleeve) was known to be cooling (col. 2, ll. 56-58). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the irrigation channel of Novak with the irrigation sleeve of Steen. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the liquid dispensing feature in the form of a sleeve as taught by Steen, in order to protect tissue from being inadvertently injured by the exposed tip.
Regarding claim 34, the liquid dispensing feature is configured to deliver the flow of cooling liquid to a region of highest temperature of the ultrasonic blade. Examiner notes that a sleeve encompassing a blade is configured to deliver fluid to the entirety of the blade.
Regarding claim 35, the liquid dispensing feature is configured to deliver the flow of cooling liquid distally along the transverse opening. Examiner notes that a sleeve encompassing a blade is configured to deliver fluid to the entirety of the blade.
Regarding claim 36, Novak discloses a handle assembly (fig. 1, element 10) proximally positioned relative to the ultrasonic blade 12 and configured to be gripped by an operator.
Regarding claim 37, Novak discloses a body assembly proximally positioned relative to the ultrasonic blade, and wherein the body assembly includes a fluid port (fig. 1, element 26) configured to enable fluid flow from a fluid source to the liquid dispensing feature.
Regarding claim 38, the body assembly further comprises a fluid switch (fig. 1, element 22) operable to selectively control fluid flow to the liquid dispensing feature (col. 6, ll. 8-11).
Regarding claim 39, Novak discloses a body assembly proximally positioned relative to the ultrasonic blade, and wherein the body assembly includes at activation feature (fig. 1, element 22) operatively connected to the ultrasonic transducer assembly such that the ultrasonic transducer assembly is configured to be activated in response to actuation of the activation feature (col. 6, ll. 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771